DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al (US Pub. 20120256890) in view of Song et al (US Pub. 20130207940) in further view of Kim et al (US Pub. 20110292099).
Regarding claim 1
The align pattern comprising an align mark, (refer to fig. 1 and paragraph 37. Describes the display control unit 3 displays a straight line 1a (mark) and a straight line 1b (mark) on the liquid crystal panel 1); and 
A timing controller configured to output align image data based on an align control signal provided during a mechanism assembly process of a display panel, the align image data comprising the align pattern, (refer to fig. 1 and paragraphs 38, 40. Describes the display control unit 3 controls the liquid crystal panel 1 so as to display linear marks that respectively connect the centers of respective two sides facing each other in the liquid crystal panel 1, but the linear marks are not limited to such. Para. 40, describes: The method for manufacturing the display module 10 includes a mounting step of mounting the liquid crystal panel 1 on the protective plate 2 that has the alignment marks 2a, 2b, 2c, and 2d, and an inspection step of displaying the straight line 1a and the straight line 1b on the liquid crystal panel 1).
Araki does not explicitly disclose:
A display panel driver comprising: 
A storage unit configured to store an align pattern, 
A facility driver
Song teaches: 
A display panel driver, (refer to fig. 4 and paragraph 49. Describes display device may include a display panel 1, a scan driver 2, a data driver 3
A storage unit configured to store an align pattern, (refer to fig. 5 and paragraph 64-65. Describes the input data Data1 may be transmitted to the memory 6 and temporarily stored. Para. 65, describes: The data determiner 7 analyzes image information acquired from the input data Data1, determines whether or not the input data Data1 contains a disruptive pattern such as the 1-dot pattern) 
The two references are analogous art because they both relate with the same field of invention of the display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver and storage functionalities as taught by Song with display module of Araki. The motivation to combine the Song reference is to provide data handling or processing process for the controller or in a generating process of a driving control of the display.
Song does not explicitly teach:
A facility driver
Kim teaches:
A facility driver, (refer to fig. 4 and paragraph 31. Describes the timing controller 101 receives timing signals, such as a vertical sync signal Vsync, a horizontal sync signal Hsync, a data enable DE, and a dot clock CLK, from the system board 104 and generates control signals for controlling operation timing of each of the data driving circuit 102 and the gate driving circuit 103)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an external system that inputs signal to the timing controller as taught by Kim with the driver and storage functionalities as taught by Song with display module of Araki. The motivation to combine the Kim reference is to provide the system that generates the control signals for controlling operation timing of the drivers of the display device.
Regarding claim 10, Araki discloses:
A display device, (refer to fig. 1 and paragraph 35. Describes the display module 10 includes a liquid crystal panel 1 (display unit)) comprising: 
A display panel configured to display an image, (refer to fig. 1 and paragraph 38. Describes the display control unit 3 controls the liquid crystal panel 1 so as to display linear marks that respectively connect the centers of respective two sides facing each other in the liquid crystal panel 1); and 
A display panel configured to provide image data to the display panel, (refer to fig. 1 and paragraph 38. Describes the display control unit 3 controls the liquid crystal panel 1 so as to display linear marks that respectively connect the centers of respective two sides facing each other in the liquid crystal panel 1) 
Wherein the display panel is configured to be coupled to a facility during a mechanism assembly process of the display panel and is configured to output align image data comprising an align pattern based on an align control signal refer to fig. 1 and paragraphs 38, 40. Describes the display control unit 3 controls the liquid crystal panel 1 so as to display linear marks that respectively connect the centers of respective two sides facing each other in the liquid crystal panel 1, but the linear marks are not limited to such. Para. 40, describes: The method for manufacturing the display module 10 includes a mounting step of mounting the liquid crystal panel 1 on the protective plate 2 that has the alignment marks 2a, 2b, 2c, and 2d, and an inspection step of displaying the straight line 1a and the straight line 1b on the liquid crystal panel 1) from the facility driver.
Araki does not explicitly disclose:
A display panel driver
A facility driver
Song teaches: 
A display panel driver, (refer to fig. 4 and paragraph 49. Describes display device may include a display panel 1, a scan driver 2, a data driver 3)
Song does not explicitly teach:
A facility driver
Kim teaches:
A facility driver, (refer to fig. 4 and paragraph 31. Describes the timing controller 101 receives timing signals, such as a vertical sync signal Vsync, a horizontal sync signal Hsync, a data enable DE, and a dot clock CLK, from the system board 104 and generates control signals for controlling operation timing of each of the data driving circuit 102 and the gate driving circuit 103).
Regarding claim 10, refer to the motivation of claim 1.
Regarding claim 11, Araki discloses: 
The align pattern comprising an align mark, (refer to fig. 1 and paragraph 37. Describes the display control unit 3 displays a straight line 1a (mark) and a straight line 1b (mark) on the liquid crystal panel 1); and 
A timing controller configured to output the align image data based on the align control signal provided during the mechanism assembly process of the display panel, (refer to fig. 1 and paragraphs 38, 40. Describes the display control unit 3 controls the liquid crystal panel 1 so as to display linear marks that respectively connect the centers of respective two sides facing each other in the liquid crystal panel 1, but the linear marks are not limited to such. Para. 40, describes: The method for manufacturing the display module 10 includes a mounting step of mounting the liquid crystal panel 1 on the protective plate 2 that has the alignment marks 2a, 2b, 2c, and 2d, and an inspection step of displaying the straight line 1a and the straight line 1b on the liquid crystal panel 1).
Araki does not explicitly disclose:
A display panel driver comprising: 
A storage unit configured to store an align pattern, 
A facility driver
Song teaches: 
A display panel driver, (refer to fig. 4 and paragraph 49. Describes display device may include a display panel 1, a scan driver 2, a data driver 3) comprising: 
A storage unit configured to store an align pattern, (refer to fig. 5 and paragraph 64-65. Describes the input data Data1 may be transmitted to the memory 6 and temporarily stored. Para. 65, describes: The data determiner 7 analyzes image information acquired from the input data Data1, determines whether or not the input data Data1 contains a disruptive pattern such as the 1-dot pattern)
Song does not explicitly teach:
A facility driver
Kim teaches:
A facility driver, (refer to fig. 4 and paragraph 31. Describes the timing controller 101 receives timing signals, such as a vertical sync signal Vsync, a horizontal sync signal Hsync, a data enable DE, and a dot clock CLK, from the system board 104 and generates control signals for controlling operation timing of each of the data driving circuit 102 and the gate driving circuit 103)
Regarding claim 20, Araki discloses:
Wherein the align pattern comprises the align mark arranged on at a reference position, (refer to fig. 1 and paragraph 40. Describes a mounting step of mounting the liquid crystal panel 1 on the protective plate 2 that has the alignment marks 2a, 2b, 2c, and 2d, and an inspection step of displaying the straight line 1a and the straight line 1b on the liquid crystal panel 1 after the mounting step and performing an inspection for misalignment between the positions of straight lines 1a and 1b displayed on the liquid crystal panel 1 and the positions of the alignment marks 2a, 2b, 2c, and 2d on the protective plate 2).
Allowable Subject Matter
Claims 2-9 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        01/14/2021